DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to communication filed on December 07, 2021.
Status of claims within the present application:
Claims 1 – 2, 5 – 9, 13 – 14, and 16 – 17 are pending.
Claims 1, 8, and 14 are amended.
Claims 3 – 4, 10 – 12, and 15 are cancelled.

Response to Arguments
Applicant’s remarks and amendments submitted on December 07, 2021 for application 16/723,327 have been considered and are persuasive. Therefore, the previous filed claim rejections have been withdrawn.

Allowable Subject Matter
The required terminal disclaimer against Application No. 16/462,091 was filed and approved on July 06, 2021.
The 35 U.S.C. 101 rejection has been withdrawn because the applicant’s representative has agreed to amend the claims as presented in the Examiner’s amendment.
Claims 1 – 2, 5 – 9, 13 – 14, and 16 – 17 are allowed, but they are renumbered as 1 – 11. The following is an examiner’s statement of reasons for allowance: the following prior arts were yielded during examination of the claims filed on December 07, 2021 in response to office action 
Halevi et al. [US 9252954 B2]: This is considered closet prior art to the present application that has methodology and technology for a computer readable storage medium tangibly embodying a program of instructions executable by a machine for performing operations including: receiving information B to be encrypted as a ciphertext C in accordance with an encryption scheme having an encrypt function; and encrypting B in accordance with the encrypt function to obtain C, the scheme utilizes at least one public key A, where B, C, and A are matrices, the encrypt function receives as inputs A and B and outputs C as C←AS+pX+B(mod q), S is a random matrix, X is an error matrix, p is in integer, q is an odd prime number. In other exemplary embodiments, the encryption scheme includes a decrypt function that receives as inputs at least one private key T (a matrix) and C and outputs B as B = T−1 ∙ (TCTt mod q) ∙ (Tt) −1 mod p.
Halevi does discloses the public key of the exemplary scheme is the random matrix A ε Zqm×n, and the secret key is a “trapdoor matrix” T with small entries, satisfying T ∙ A = 0(mod q). The message space for the encryption scheme is the ring of m-by-m matrices of integers mod p (with the operations of matrix addition and multiplication). The scheme can work over any ring Zp, as long as p is sufficiently smaller than the LWE modulus q. To encrypt a matrix B ε Zpm×m, the encryptor chooses a random matrix S ε Zpm×m and a “small error matrix” X from the LWE error distribution. The ciphertext C is then C = A ∙ S + p ∙ X + B. One might want to keep in mind that the ciphertext is of the form (low-rank-matrix) + (small-noise- divisible-by-p) + (message). Decrypting the ciphertext involves multiplying the ciphertext by the trapdoor matrix T on the left (which gets rid of the low-rank matrix), then multiplying by T−1 mod p to eliminate −1 ∙ (T ∙ C mod q) mod p. The operations comprising: receiving information B to be encrypted as a ciphertext C in accordance with an encryption scheme that comprises an encrypt function and a decrypt function; and encrypting the information B in accordance with the encrypt function of the encryption scheme to obtain the ciphertext C, where the encryption scheme utilizes at least one public key A and at least one private key T corresponding to the at least one public key A, where the information B, the ciphertext C, the at least one public key A and the at least one private key T are matrices, where B ϵ ℤpm+m, C ϵ ℤqmxm, A ϵ ℤqmxn and T ϵ ℤqmxm, where n denotes a security parameter and m, q = poly(n), where q is an odd prime number, where p is in integer, where q > p, where the encrypt function receives as inputs A and B and outputs the ciphertext C as C ← AS + pX + B(mod q), where S is a random matrix and S ⟵ $ ℤqn×m, where X is an error matrix and X ⟵ $ Ψβ (q)m×m , where ψβ is an error distribution, where β is a Gaussian error parameter given by β = 1/poly(n), where the decrypt function receives as inputs T and C and outputs the information B in accordance with B = T−1 ∙ (TCTt mod q) ∙ (Tt) −1 mod p, where the encryption scheme is homomorphic and supports computing bilinear forms.
Ding, J. “New cryptographic constructions using generalized LWE.”: This prior art disclose methodology for a generalized LWE problem, which is essentially to extend the original LWE to the case of matrices. Then we use this new version of LWE problem, which we call matrix LWE problem to build new cryptographic schemes, which include a new key distribution scheme, a new key exchanges scheme and a new simple identity-based encryption scheme.
Ding does discloses eiAj and ejAi are both small since t, t’, ei, ej, Ai and Aj are all small. This allows us to get a common key for i and j by certain rounding techniques and therefore build a key distribution algorithm. Here, we will propose the following simple rounding method. 
	Lee et al. [US 20160056954 A1]: This prior art disclose technology and methodology for providing a Feistel-based variable length block cipher, which are configured to when plaintext having a certain bit length is encrypted, generate ciphertext having the same bit length as plaintext, and to decrypt ciphertext into plaintext having the same bit length. The apparatus includes an encryption/decryption key generation unit for generating a number of encryption/decryption keys corresponding to a preset number of rounds, based on a secret key, the length of the secret key, the length of plaintext, and a round constant; an encryption/decryption tweak generation unit for generating an encryption/decryption tweak based on a tweak, a length of tweak, and the length of plaintext; and a ciphertext output unit for outputting ciphertext having length identical to that of plaintext, based on plaintext, the length of the plaintext, the length of the secret key, the encryption/decryption keys, and the encryption/decryption tweak.
	Lee does discloses outputting an encryption round function value based on an encryption round function value from a previous encryption round, the length of the plaintext, and the encryption/decryption keys. outputting the ciphertext based on an encryption round function value from a previous encryption round, the length of the secret key, and the length of the plaintext, wherein the encryption/decryption keys in outputting the encryption round function value based on the encryption round function value from the previous encryption round, the length of the plaintext, and the encryption/decryption keys.

Therefore, the independent claims are allowable over the prior arts of record. The dependent claims being definite, further limiting, and fully enabled by the specification are also allowed by virtue of their dependence on the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be labeled “Comments on Statement of Reasons for Allowance.”

EXAMINER’S AMENDMENT
Following an interview held on January 03, 2022. The applicant’s representative, Mr. Yuichi Watanabe, gave permission to the examiner to amend the claims.
Please amend the claims as follow:
1. (Currently Amended) An encryption method, comprising:
calculating a second random matrix using a first random matrix and a secret key; [[and]]
generating a ciphertext corresponding to a message using the second random matrix; and
transmitting, over a network, the ciphertext to a server device that decrypts the ciphertext, wherein 
the generating the ciphertext comprises:
performing a rounding process for sending the generated ciphertext to a smaller modulus area,
the generating the ciphertext further comprises:
calculating a first value which is obtained by calculating the first random matrix and a random vector, and calculating a second value which is obtained by 
performing a rounding process for the first value, and performing a rounding process for the result value obtained by calculating the second random matrix and the random vector. 
2. (Original) The encryption method as claimed in claim 1, wherein the generating the ciphertext comprises performing message encryption without Gaussian sampling. 
3. (Canceled) 
4. (Canceled) 
5. (Original) The encryption method as claimed in claim 1, further comprising:
calculating the first random matrix including randomly-determined values;
calculating the secret key;
calculating a public key using the second random matrix. 
6. (Original) The encryption method as claimed in claim 5, wherein the calculating the secret key comprises calculating the secret key by randomly combining a column vector of which each component has one value from among -1, 0 and 1 in a matrix form. 
7. (Original) The encryption method as claimed in claim 5, further comprising:
extracting an error from a discrete Gaussian distribution or a distribution that is within a short statistical distance to the discrete Gaussian distribution, 
wherein a size of the error is determined by an error parameter which is greater than zero and less than one.
8. (Currently Amended) A calculation device, comprising:
a memory configured to store a second random matrix obtained by calculating a first random matrix and a secret key; and
a processor configured to generate a ciphertext corresponding to a message using the second random matrix and transmit, over a network, the ciphertext to a server device that decrypts the ciphertext, wherein 

perform a rounding process for sending the generated ciphertext to a smaller modulus area, and
the processor is further configured to:
calculate a first value which is obtained by calculating the first random matrix and a random vector, and
calculate a second value which is obtained by adding a value obtained by encoding the message to a result value obtained by calculating the second random matrix and the random vector,
perform a rounding process for the first value, and
perform a rounding process for the result value obtained by calculating the second random matrix and the random vector.
 
9. (Original) The calculation device as claimed in claim 8, wherein the processor performs message encryption without Gaussian sampling.
10. (Canceled) 

11. (Canceled)

12. (Canceled)

13. (Original) The calculation device as claimed in claim 8, wherein the processor is configured to:
extract an error from a discrete Gaussian distribution or a distribution that is within a short statistical distance to the discrete Gaussian distribution,  
wherein a size of the error is determined by an error parameter which is greater than zero and less than one.

14. (Currently Amended) A non-transitory computer-readable medium on which a program code is stored, the program code sequentially performing the steps for:
calculating a second random matrix using a first random matrix and a secret key; [[and]]
; and
transmitting, over a network, the ciphertext to a server device that decrypts the ciphertext, wherein 
the generating the ciphertext comprises:
performing a rounding process for sending the generated ciphertext to a smaller modulus area, and
the generating the ciphertext further comprises:
calculating a first value which is obtained by calculating the first random matrix and a random vector, and calculating a second value which is obtained by adding a value obtained by encoding the message to a result value obtained by calculating the second random matrix and the random vector, and
performing a rounding process for the first value, and performing a rounding process for the result value obtained by calculating the second random matrix and the random vector. 
15 (Canceled) 

16. (Previously Presented) The calculation device as claimed in claim [[10]] 8, wherein the processor is configured to:
calculate the first random matrix including randomly-determined values;
calculate the secret key;
calculate a public key using the second random matrix.
17. (Previously Presented) The calculation device as claimed in claim 16, wherein the processor is configured to:
calculate the secret key by randomly combining a column vector of which each component has one value from among -1, 0 and 1 in a matrix form. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuc Pham whose telephone number is (571)272-8893. The examiner can normally be reached Monday - Thursday 7:30 AM - 4:30 PM; Friday 8:00 AM - 12:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571)272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/P.P./Patent Examiner, Art Unit 2434                                                                                                                                                                                                        /KAMBIZ ZAND/Supervisory Patent Examiner, Art Unit 2434